Per Curiam.
-A.parent is- under a natural .obligation- to furnish necessaries for his infant children; and if-the parent "negleet that duty, any other person who ^supplies such nebessaries is deemed to have conferred a benefit on the delinquent parent, for which the law raises an implied' promise to pay; on the part of the parent. But what is actually necessary will depend on - the precise situation- of the infant, and- which the party .giving'1 the-credit must be acquainted with; at his peril. (Simpson v. Robertson, 1 Esp. Rep. 17., Ford v. Fothergill, Id. 211.) In the ease of Bainbridge v. Pickering, (2Wm. Black. Rep. 1325.,) Gould, J. says, with great propriety, “ No man shall take upoti him to dictate to a parent w-hat clothing the child shall wear, at what time they shall1 be purchased; or of whom; all. that must be leftto the discretion-of the father or mother,” Where the infant is sub potestate parentis,- there -must be a clear and palpable omission of duty, in that respect, on the part of the parent, in order to authorize any other person to act for, and charge the1 expense to, the parent. In' this case, there is no ground to charge the father with any neglect of duty, in providing necessaries for his child, and the judgment must be reversed.
Judgment reversed.